IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-64,012-01


EX PARTE THEODIS BUTLER, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 946835 IN THE 185TH DISTRICT COURT
HARRIS COUNTY


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of breach of computer security.  His sentence was assessed
at confinement for a period of twenty months.  No direct appeal was taken.
	After a review of the record, we find that Applicant's claims that challenge his
conviction are denied.  Applicant's challenges based on allegations that his guilty plea was
involuntary and that he received ineffective assistance of counsel are without merit. 
Therefore, we deny relief.
 Applicant's remaining jail credit claim concerning pre-sentence confinement is
dismissed as moot.  Ordinarily where an inmate seeks pre-sentence jail time credit, "[t]he
appropriate remedy in this situation is to require Applicant to present the issue to the trial
court by way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails to respond,
Applicant is first required to seek relief in the Court of Appeals, by way of a petition for a
writ of mandamus, unless there is a compelling reason not to do so."  Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004).  Here, the trial court recommended denying Applicant's
habeas application but also entered a nunc pro tunc order granting pre-sentence jail time
credit.  Accordingly, Applicant's time credit claim is dismissed as moot.
DELIVERED: MARCH 22, 2006
DO NOT PUBLISH